Citation Nr: 1201776	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-25 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for residuals of a back injury.  

2.  Entitlement to service connection for residuals of a back injury.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO), located in Decatur, Georgia, wherein the RO denied reopening the Veteran's claim for service connection for residuals of a back injury, finding that no new and material evidence had been received.  The Veteran filed a notice of disagreement (NOD) in August 2008 and was provided a statement of the case (SOC) in June 2009.  He submitted a timely substantive appeal, via a VA form 9, in July 2009.  

Pursuant to a February 2011 request by the Veteran for a Board hearing at his local RO, this case was previously remanded by the Board in May 2011.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of that hearing has been associated with the claims file.

Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection residuals of a back injury.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for residuals of a back injury has been received before it can address this matter on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to residuals of a back injury as encompassing the two issues listed on the title page.

The issue of entitlement to service connection for residuals of a back injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision of March 2007 the RO denied service connection for residuals of a back injury; this decision is final.

2.  The evidence added to the record since the March 2007 rating decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for residuals of a back injury.  


CONCLUSION OF LAW

Subsequent to the final March 2007 rating decision, new and material evidence has been presented to reopen the claim of service connection for residuals of a back injury.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for residuals of a back injury in a March 2007 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Analysis 

The Veteran's claim for service connection for residuals of a back injury was previously denied by the RO in a March 2007 rating decision, finding that there was no new and material evidence received to reopen the claim.  This claim was also denied earlier by a March 1993 rating decision, wherein the RO found that there was no evidence of treatment in service for a back injury and no evidence that a back injury was caused by an injury, event, and/or disease in service.  The evidence of record at the time of the March 2007 RO decision included service treatment records and a January 1993 VA examination.  Service treatment records reflect that, in a January 1966 Annual Class examination, the Veteran was noted to have an abnormal spine upon clinical evaluation, which was specified as slight lumbar scoliosis with concavity to the left, not considered disabling.  In a January 1993 VA examination the Veteran reported having injured his back while on the job at a logging company and that he previously injured his back in 1965 while in Peru.  At this time, he was diagnosed with status post surgical fusion extending from L3 to S1 and degenerative joint disease of the lumbar spine.  

The new evidence of record submitted after the March 2007 RO decision includes private medical records, an in-service psychiatric treatment report, a service personnel record, photographs, a lay statement from a fellow service member, and the Veteran's sworn testimony at a September 2011 Travel Board hearing before the undersigned Veterans Law Judge.  In a January 1967 service treatment report, the Veteran received psychiatric treatment for an auto situational reaction to his assignment in Peru with symptoms of "extremely frightening nightly dreams with physical injury involved."  A service personnel record submitted by the Veteran, indicates that he was stationed in Peru.  The Veteran also submitted copies of photographs of a truck that fuel was loaded upon.  A March 2008 lay statement from a fellow service member F.R.C. indicated that he was stationed in Lima, Peru with the Veteran and, in either September 1966 or October 1966, he witnessed the Veteran laying in his bed with low back pain, stating that he had injured his back while handling fuel drums.  F.R.C. also reported that the Veteran received treatment for his back pain during active service.  

Private treatment reports indicate that the Veteran received chiropractic treatment for his lumbar spine from October 1988 to May 1990, and he sustained an injury to the back in October 1988.  In November 1992 and March 2008 letters, a private chiropractor, Dr. B.E.M., reported that the Veteran had been treated at their clinic from February 1967 to April 1990 for various musculoskeletal complaints, including the lower back pain and he recalled conversations with the Veteran in the 1970's that his low back pain was related to a military injury.  Dr. B.E.M. also reported in these letters that the Veteran aggravated his back condition in October 1988 while replacing a log truck tire and had continued to be treated for lumbar discomfort, pain, and fatigue.  In a January 2008 letter, a private physician, Dr. T.N.B., Jr., reported that the Veteran had been under his care for a low back condition since 1989 and had reported on his last visit that he had an injury to the back in 1967, while in Lima, Peru.  Dr. T.N.B., Jr., also opined, based on the Veteran's report and a review of the January 1967 service psychiatric treatment report, that his present back conditions could be related to the back injury he received in service.  

During a September 2011 Travel Board hearing, the Veteran testified that he injured his back while on active duty and stationed in Lima, Peru in either September 1966 or October 1966, as he was lifting a 55 gallon barrel of aviation fuel.  He stated that his back had bothered him ever since that time.  The Veteran also testified that, prior to this injury and notwithstanding the finding of scoliosis in his service treatment reports, he had no back injuries or problems prior to his entry into active service.  He stated that after the injury in service, he "babied" or guarded his back to prevent further injury.  Finally, the Veteran testified that, in October 1988, he sustained an injury to his back while performing a relatively minor task in manipulating a truck tire, which he had not been lifting at the time.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's residuals of a back injury and relates to unestablished facts that are necessary to substantiate his claim for service connection for residuals of a back injury.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes private treatment reports indicating a continuity of chiropractic treatment for the low back from February 1967 to April 1990, a continuity of medical treatment for the low back from 1989 to the present time, a lay statement from fellow service member F.R.C. indicating he witnessed the Veteran's low back pain following a reported injury during active service, and the Veteran's sworn testimony of sustaining an injury in active service and having symptoms of back problems since that time.  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final March 2007 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for residuals of a back injury.  Therefore, the Veteran's claim for service connection for residuals of a back injury is reopened.  See 38 C.F.R. § 3.156(a).



ORDER

New and material evidence having been received, the claim for service connection for residuals of a back injury is reopened; and the appeal is granted to this extent only.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of entitlement to service connection for residuals of a back injury must be remanded for further development.  Specifically, for the reasons set forth below, the Board finds that a remand for a VA examination with an opinion is necessary.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Service treatment records reflect no findings or complaints of any back problems upon the Veteran's entrance into active service.  In a January 1966 Annual Class examination, the Veteran was noted to have an abnormal spine upon clinical evaluation, which was specified as slight lumbar scoliosis with concavity to the left, not considered disabling.  A January 1967 service treatment report reflects that the Veteran received psychiatric treatment for an auto situational reaction to his assignment in Peru with symptoms of "extremely frightening nightly dreams with physical injury involved."  The Veteran did not report any history or complaints of a back injury in a May 1967 Report of Medical History.  A May 1967 Report of Medical Examination for the purposes of separation from active service revealed normal findings of the spine upon clinical evaluation.  

A service personnel record submitted by the Veteran, indicates that he was stationed in Peru.  The Veteran also submitted copies of photographs of a truck that fuel was loaded upon.  

Private treatment reports from October 1988 to May 1990 reflect that the Veteran sustained an injury to the back in October 1988 while lifting a log truck trailer tire.  He was diagnosed with lumbosacral strain and subluxation.  Subsequent treatment records through May 1990 demonstrate that he received chiropractic treatment for his spine.  

In a January 1993 VA examination the Veteran reported having injured his back while on the job at a logging company and that he previously injured his back in 1965 while in Peru.  At this time, he was diagnosed with status post surgical fusion extending from L3 to S1 and degenerative joint disease of the lumbar spine.  

In a November 1992 letter, the Veteran's private chiropractor, Dr. B.E.M., informed the Georgia Department of Human Resources, pursuant to the Veteran's claim for worker's compensation, that the Veteran had been a patient of their office since 1967, during which time he had numerous muscle and skeletal complaints.  Dr. B.E.M. also noted that, in October 1988, the Veteran was lifting a log truck tire and injured his low back and ultimately had a lumbar fusion and had not been treated for low back problems since.  He also reported that from 1988 to the present time, the Veteran still complained of lumbar discomfort, pain, and fatigue.  

In January 2008 letter, a private physician, Dr. T.N.B., Jr., reported that the Veteran had been under his care for a low back condition since 1989.  He also stated that the Veteran had reported on his last visit that he had an injury to the back in 1967, while in Lima, Peru.  Dr. T.N.B., Jr. opined, based on the Veteran's report and a review of the January 1967 service psychiatric treatment report, that the Veteran's present back conditions could be related to the back injury he received in service.  

A March 2008 lay statement from a fellow service member F.R.C. indicated that he was stationed in Lima, Peru with the Veteran and, in either September 1966 or October 1966, he witnessed the Veteran laying in his bed with low back pain and stating that he had injured his back while handling fuel drums.  F.R.C. also reported that the Veteran received treatment for his back pain during active service.  

In a March 2008 letter, Dr. B.E.M. stated that the Veteran had been treated at their clinic from February 1967 to April 1990.  He stated that, in 1992, when he wrote a letter to the Department of Human Resources, he had all of the Veteran's medical records back to February 1967, however, all medical records prior to 1988 were deleted.  Dr. B.E.M. stated that the Veteran was initially treated by his father in 1967 and that Dr. B.E.M. himself began to treat the Veteran as his patient in 1971.  He also noted that he would treat the Veteran for low back pain and other musculoskeletal problems when his father was unavailable.  Dr. B.E.M. reported the Veteran was a patient of his father while he was still on active duty.  He noted that the Veteran was referred to his father for treatment of lower back pain.  Dr. B.E.M. noted recalling conversations in the 1970's with the Veteran about his lower back pain being related to a military injury.  He also reported that the Veteran aggravated his back condition in October 1988 while replacing a log truck tire.  Finally, Dr. B.E.M. stated that the Veteran's condition worsened after having spinal manipulation from October 1988 to February 1989 and he was referred to a private physician in February 1989.  

During a September 2011 Travel Board hearing, the Veteran testified that he injured his back while on active duty and stationed in Lima, Peru in either September 1966 or October 1966, as he was lifting a 55 gallon barrel of aviation fuel.  He stated that his back had bothered him ever since that time.  The Veteran also testified that, prior to this injury and notwithstanding the finding of scoliosis in his service treatment reports, he had no back injuries or problems prior to his entry into active service.  He stated that after the injury in service, he "babied" or guarded his back to prevent further injury.  Finally, the Veteran testified that, in October 1988, he sustained an injury to his back while performing a relatively minor task in manipulating a truck tire, which he had not been lifting at the time.  

Here, in light of the Veteran's currently treated lumbar spine disabilities which were diagnosed as lumbosacral strain and subluxation in October 1988 as well as status post surgical fusion extending from L3 to S1 and degenerative joint disease of the lumbar spine in January 1993, service treatment reports indicating a finding of scoliosis which was not considered disabling, the service personnel record demonstrating an assignment in Lima, Peru, private treatment reports indicating treatment for lower back pain and back symptoms since February 1967 to the present, private treatment reports noting a back injury in October 1988, the January 2008 letter from Dr. T.N.B., Jr. indicating that the Veteran's present back conditions could be related to the back injury he received in service, the lay statement from F.R.C. indicating that witnessed the Veteran sustained low back pain pursuant to a reported injury with subsequent treatment during active service, and the Veteran's testimony regarding his in-service injury with continued back problems since that time, the Board finds that an etiology opinion is required to facilitate appellate review.  Therefore, the Veteran should be afforded a VA examination to determine the relationship, if any, between his current residuals of a back injury and his active  service.  Id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for a VA examination by an appropriate specialist to determine the current nature and etiology of his current residuals of a back injury.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file, including a copy of this remand, the service treatment reports, and the private physician's letters.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of the residuals of a back injury, and any tests deemed necessary, to include an assessment of whether additional specialized testing may be necessary.

The examiner is asked to offer an opinion addressing the following questions: 

a.  Does the Veteran currently have a back disability?  If so, please specify the diagnosis.  

b.  If the examiner finds the Veteran has a current back disability, is it at least as likely as not (50 percent or greater probability):  (i) that such condition had its onset during the Veteran's period of active duty from September 1964 to June 1967; or, (ii) that such disorder was caused by any incident or event that occurred during such period (i.e. the reported back injury during active service)?  (Please note:  the Veteran is competent to report his injury in service and his fellow service member F.R.C. is competent to report his account of what he witnessed regarding the Veteran's back injury in service.)  

In providing his/her opinion, the VA examiner is asked to consider the finding of scoliosis in the service treatment reports as well as the October 1988 work injury and the effects, if any, either may have had on the Veteran's current disability.  The examiner is also asked to comment on the January 2008 letter and opinion furnished by Dr. T.N.B., Jr. and the March 2008 letter by Dr. B.E.M.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


